UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 99-4643
LAMONT JONES-BEY,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 Marvin J. Garbis, District Judge.
                         (CR-98-121-MJG)

                      Submitted: July 25, 2002

                      Decided: August 22, 2002

    Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Howard B. Katzoff, Washington, D.C., for Appellant. Thomas M.
DiBiagio, United States Attorney, Craig M. Wolff, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. JONES-BEY
                               OPINION

PER CURIAM:

   Lamont Jones-Bey appeals his conviction and sentence for being a
felon-in-possession of a firearm in violation of 18 U.S.C.A. § 922(g)
(West 2000). Pursuant to the Armed Career Criminal Act of 1984
(ACCA), codified at 18 U.S.C.A. § 924(e)(1) (West 2000), Jones-Bey
was sentenced to a mandatory minimum 15 year term of imprison-
ment. Jones-Bey raises three issues on appeal. First, he challenges the
district court’s denial of his motion to suppress, claiming the officers
who arrested him had no reasonable suspicion to stop the vehicle in
which he was traveling and were unjustified in their warrantless entry
and search of his home. Second, he claims insufficient evidence was
presented at trial to sustain his conviction. Finally, he contests the dis-
trict court’s calculation of the predicate felonies necessary to sentence
him as an armed career criminal.

    We review the district court’s factual findings underlying a motion
to suppress for clear error and its legal determinations de novo. See
Ornelas v. United States, 517 U.S. 690, 699 (1996); United States v.
Rusher, 966 F.2d 868, 873 (4th Cir. 1992). When a suppression
motion has been denied, we review the evidence in the light most
favorable to the Government. See United States v. Seidman, 156 F.3d
542, 547 (4th Cir. 1998). We find the district court correctly ruled that
the law enforcement officers’ decision to stop Jones-Bey’s vehicle
was supported by reasonable suspicion and that the officers were jus-
tified in conducting a warrantless search of Jones-Bey’s home. See
United States v. Jones, 204 F.3d 541, 543 (4th Cir. 2000).

   Jones-Bey’s challenge to the sufficiency of the evidence likewise
fails. In reviewing a sufficiency of the evidence claim, we sustain a
guilty verdict if there is substantial evidence, taking the view most
favorable to the government, to support the finding of guilt. See
Glasser v. United States, 315 U.S. 60, 80 (1942); United States v.
Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc). In this case, sub-
stantial evidence existed to support a jury determination that Jones-
Bey possessed a handgun only moments before police officers discov-
ered it.
                     UNITED STATES v. JONES-BEY                     3
   Finally, Jones-Bey’s sentencing contentions are without merit. We
review legal issues concerning sentences de novo, United States v.
Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989), as well as the legal
determinations attendant to the application of the ACCA. We find the
district court correctly determined that Jones-Bey committed the three
predicate felonies necessary to trigger application of the ACCA and
sentenced him appropriately. See United States v. Letterlough, 63
F.3d 332, 335 (4th Cir. 1995); United States v. Custis, 988 F.2d 1355,
1363-64 (4th Cir. 1993).

   Accordingly, we affirm both Jones-Bey’s conviction and sentence.
We dispense with oral argument, because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                         AFFIRMED